Citation Nr: 1745060	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  

The Veteran, who is the appellant in this case, served on active duty in the 
U.S. Army from August 1948 to September 1971.  The appellant is a Veteran of Peacetime, the Korean Conflict Era, and the Vietnam Era, who served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from the RO in Denver, Colorado, which denied reopening of service connection for bilateral hearing loss.  On the April 2015 substantive appeal, the Veteran declined a hearing before the Board as to the issue on appeal.  As such, the Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.703 (2017).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  A January 2004 RO rating decision denied service connection for bilateral hearing loss, finding that current hearing loss was not incurred in or caused by service.  The Veteran did not timely file a notice of disagreement (NOD) following the January 2004 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

2.  New evidence received since the January 2004 rating decision relates to an unestablished fact regarding whether current bilateral hearing loss was incurred in or caused by service that is necessary to establish a claim for service connection for bilateral hearing loss. 

3.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA compensation purposes.

4.  The Veteran was exposed to loud noise (acoustic trauma) during service.  

5.  The Veteran's current bilateral sensorineural hearing loss is etiologically related to the noise exposure (acoustic trauma) during service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the January 2004 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision reopens and grants service connection for a bilateral sensorineural hearing loss, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Bilateral Hearing Loss 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material,"the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

In order to prevail on the issue of service connection, generally, there must be 
 (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  

A January 2004 rating decision denied service connection for bilateral hearing loss, finding that the disability was not incurred in or caused by service.  The Veteran did not file a timely NOD following the January 2004 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the January 2004 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the January 2004 rating decision denying service connection for bilateral hearing loss, VA has received additional medical evidence.  A March 2015 medical opinion from the Veteran's private audiologist opines that the Veteran's asymmetric hearing loss, which is worst in his left ear, is directly attributable to Morse code training and work that he performed over the course of his service.  Such evidence relates to an unestablished fact of a nexus between the current bilateral sensorineural hearing loss and the in-service occurrence of hearing loss and acoustic trauma.  As such, the evidence could reasonably substantiate the issue of service connection for a bilateral hearing loss disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss (SNHL). SNHL is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran asserts that the currently diagnosed bilateral hearing loss is due to in-service noise exposure while performing the duties of a high speed radio operator and Morse communication interceptor.  In a September 2014 statement, the Veteran reported prolonged exposure to high frequency Russian military signals over the course of several years, exposure to gunfire without ear protection during basic training and annual weapon qualifications, and exposure to noise from multiple air craft due to frequent air travel as a Battalion advisor.  The Veteran also reported exposure to loud noise from bombs that were detonated 40 feet away from him in Saigon, as well as noise from occasional mortar attacks while serving as a Battalion Commander in a combat area in Vietnam.  See September 2003 Email Correspondence and September 2014 Correspondence.  

At the outset, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A February 2016 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 4000 Hz in the right ear and of 40 dB or greater at 500 through 4000 Hz in the left ear.  There is no indication that the audiometric examination results are unreliable or otherwise inadequate.  The February 2016 VA audiometric examination report also shows the Veteran was diagnosed with bilateral sensorineural hearing loss.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) during service.  The DD Form 214 reflects that the Veteran served as a radio communications interceptor, as well as a communications and electronics staff officer.  The Veteran became proficient as a Morse code operator due to training and prolonged exposure to multi-channel Russian signal transmissions, which he monitored, intercepted, and recorded with a receiver to the left ear during 8-hour shifts, six days per week.  See September 2014 Correspondence.  Military Personnel Records (MPR) reveal that the Veteran served as Battalion Commander of the 459th Signal Battalion during his second tour in Vietnam.  The Veteran is the recipient of the Air Medal for participating in more than 25 aerial missions over hostile territory in support of combat ground forces in Vietnam, as well as the Bronze Star Medal with Oak Leaf Cluster for service in connection with military operations against hostile forces in Vietnam.  See MPRs.  The medals indicate service in a combat area that is highly susceptible to loud noise from artillery, bombs, mortars, and other weapons of warfare.  Excessive noise exposure is consistent with the circumstances, conditions, and hazards of the Veteran's service as a Battalion Commander in a combat area, as well as prolonged exposure to military signals as a radio communication interceptor; therefore, the Board finds exposure to loud noise (acoustic trauma) in-service, including during combat activities, pursuant to 38 U.S.C.A. § 1154(a) and (b).

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  The evidence weighing against a finding of in service onset of bilateral SNHL includes the opinions of the November 2003 VA audiologist and the February 2016 VA audiologist.  The VA audiologist in November 2003 diagnosed mild SNHL in the left ear and noted that the right ear was within normal limits, and opined that current hearing loss was not related to service based on normal hearing at discharge from service.  

The Board finds the November 2003VA audiologist's opinion to be of little probative value.  The 2003 VA audiologist assumed that the Veteran's right ear was within normal limits despite an audiometric finding of 40 dB at 4000 Hz, which is consistent with impaired hearing to a disabling degree for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, although the  VA audiologist reviewed the claims file and conducted appropriate testing, the rationale does not reflect real consideration of the accurate facts service noise exposure (acoustic trauma), puretone threshold shifts in service, or the diagnosis of bilateral hearing loss at separation from service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The February 2016 VA audiologist diagnosed bilateral SNHL and opined that the bilateral SNHL was less likely than not caused by military noise exposure.  The 2016 VA audiologist considered the exposure to significant hazardous noise in service as well as the Veteran's belief that his hearing loss started in service; however, the  VA audiologist in February 2016 reasoned that hearing testing conducted throughout service did not show a significant threshold shift in either ear to indicate significant hearing damage.  The VA audiologist cited multiple articles, including Noise and Military Service - Implications for Hearing Loss and Tinnitus by the Institute of Medicine and the Committee on Noise Induced Hearing and Tinnitus Associated with Military Service to support the proposition that it is unlikely for permanent noise induced hearing loss to develop later in one's life, long after the cessation of noise exposure.  

The Board also finds the February 2016 VA audiologist's opinion to be of minimal probative value because, although the VA audiologist reviewed the claims file and conducted appropriate testing, the rationale does adequately consider the accurate facts of in-service noise exposure (acoustic trauma) in light of the symptoms and diagnosis of hearing loss noted at separation from service.  The shifts in puretone thresholds over the course of service, however minimal, are indicative of at least some diminished hearing in-service.  Moreover, the 2016 VA audiologist cited articles that address the delayed onset of hearing loss long after noise exposure has subsided; however, the VA audiologist did not consider the lack of hearing impairment noted at entrance into service compared to the diagnosis of bilateral hearing loss at service separation, which indicates that the Veteran's hearing loss had its onset in service, as opposed to a delayed onset of hearing loss, which the articles address.  Further, the audiometric testing performed since separation from service indicates that the Veteran's hearing has continued to worsen since separation from service.  See November 2003 and February 2016 VA Examinations.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible); see also VA Training Letter 10-02.
  
Evidence weighing in favor of a finding of in-service onset of bilateral SNHL includes audiometric reports in the service treatment records (STR), which reflect a shift in puretone thresholds over the years, indicating some hearing loss is service.  See January 1953, July 1963, and April 1971 Service Examination reports.  No diagnosis or abnormalities were annotated regarding hearing loss during the August 1948 service entrance examination.  See August 1948 Examination.  However, audiometric tests performed during annual service examinations in July 1963 compared to January 1953 reflect a puretone threshold increase of 5 dB at 500 through 2000 Hz and 10 dB at 4000 Hz in the right ear, as well as a 5 dB increase at 1000 through 2000 Hz in the left ear.  An additional increase in decibels is reflected at 500 through 1000 Hz in the left ear on the April 1971 service separation examination report compared to the July 1963 audiometric report.  

Additionally, as discussed above, the April 1971 service separation examination report reflects a diagnosis of bilateral hearing loss, which is indicative of at least in-service symptoms of hearing loss as reported to the service examiner by the Veteran, so supports a causal link between the current hearing loss and the in-service acoustic trauma.  The Board has also considered the various articles the Veteran submitted in favor of a finding that the bilateral hearing loss is etiologically related to service.  As the Board is finding the evidence in equipoise regarding whether the bilateral hearing loss had its onset in service, the Board need not go into detail regarding the contents of the articles submitted.  

Moreover, the March 2015 private audiologist opinion in part supports a relationship between the bilateral SNHL and service.  The private audiologist opined that, while hearing loss was not apparent on audiograms years ago, the Veteran's asymmetric hearing loss, which was worst in the left ear, could be directly attributed to the Morse code training and work the Veteran did throughout service, taking into account prolonged exposure to signals with a receiver to the left ear throughout the years of service, as well as exposure to noise from gunfire and bombs without ear protection.  In reaching this opinion, the private audiologist considered past audiograms, the history and manner of in service noise exposure, the duration and frequency of noise exposure in service, and post-service audiometric findings and symptoms.  The Board finds this opinion to have some probative value, as the private audiologist elicited a full and accurate medical history from the Veteran, conducted the appropriate testing, and considered the service and post-service noise exposures. 

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that the current bilateral sensorineural hearing loss is etiologically related to the noise exposure (acoustic trauma) during service to warrant service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


